CLERK'S OFFICE U.S.

Case 7:19-cv-00238-GEC-RSB Document 20 Filed 10/02/20 Page1of9 Pageid#: 1261

AT ROANOKE, VA manly
FILED
IN THE UNITED STATES DISTRICT COURT OCT 02 2000
FOR THE WESTERN DISTRICT OF VIRGINIA
ROANOKE DIVISION er eee Bee crm
PUTY Gi

JERRY ALAN VASS,

Plaintiff, Civil Action No. 7:19-cv-00238

Vv. MEMORANDUM OPINION

ANDREW SAUL,
Commissioner of Social Security,

By: Hon. Glen E. Conrad
Senior United States District Judge

Defendant.

Nm me ee ee ee ee ee

Plaintiff Jerry Alan Vass filed this action challenging the final decision of the Commissioner
of Social Security denying his claim for disability insurance benefits under Title II of the Social
Security Act, 42 U.S.C. §§ 401-434, and his claim for supplemental security income benefits under
Title XVI of the Act, 42 U.S.C. §§ 1381-1383f. Jurisdiction of this court is established pursuant to
42 U.S.C. § 405(g) and 42 U.S.C. § 1381(c)(3).

The court previously referred this case to a United States Magistrate Judge, pursuant to 28
U.S.C. § 636(b)(1)(B) and Standing Order 2019-6. On August 17, 2020, the magistrate judge
submitted a report in which he recommends that the court affirm the Commissioner’s final decision.
Mr. Vass has filed objections to the magistrate judge’s report, and the time allotted for the
Commissioner to respond has expired, making the matter ripe for the court’s consideration.

The court is charged with performing a de novo review of the magistrate judge’s report and
recommendation. See 28 U.S.C. § 636(b)(1)(B). In the instant case, the court’s review is limited to
a determination as to whether the Commissioner’s final decision is supported by substantial evidence,
or whether there is “good cause” to necessitate remanding the case to the Commissioner for further

consideration. See 42 U.S.C. § 405(g).
Case 7:19-cv-00238-GEC-RSB Document 20 Filed 10/02/20 Page 2o0f9 Pageid#: 1262

Mr. Vass was born on January 1, 1980, and eventually completed his high school education.
(R. 136, 502.) He has previously worked as a mechanic, construction worker, pipefitter, and welder.
(R. 169-70.) On February 4, 2015, Mr. Vass protectively filed applications for disability insurance
benefits and supplemental security income benefits. (R. 436.) In filing his current claims, Mr, Vass
alleged that he became disabled for all forms of substantial gainful employment on September 15,
2013, due to back problems, neck pain, and gastroesophageal reflux disease. (R. 438, 445, 501.)
He later amended the alleged onset date to November 1, 2014. (R. 131.) Mr. Vass now maintains
that he has remained disabled to the present time. With respect to his application for disability
insurance benefits, the record reflects that Mr. Vass met the insured status requirements of the Act at
all relevant times covered by the final decision of the Commissioner. (R. 81.)

Mr. Vass’s applications were denied upon initial consideration and reconsideration. (R. 79.)
He then requested and received a de novo hearing and review before an Administrative Law Judge
(“Law Judge” or “ALJ”). (R.79, 128-78.) In an opinion dated March 21, 2018, the Law Judge also
determined, after applying the five-step sequential evaluation process, that Mr. Vass is not entitled to
benefits under Title II or Title XVI. See 20 C.F.R. §§ 404.1520 and 416.920.! The Law Judge
found that Mr. Vass suffers from severe impairments, including “degenerative disc disease status post
fusion surgery to the cervical spine and chronic obstructive pulmonary disease,” but that these
impairments do not, either individually or in combination, meet or medically equal the requirements
of a listed impairment. (R. 82-83.) The Law Judge then assessed Mr. Vass’s residual functional

capacity as follows:

 

! The applicable evaluation process requires the Law Judge to consider, in sequence, whether a claimant: (1) is
engaged in substantial gainful activity; (2) has a severe impairment; (3) has an impairment that meets or equals the
requirements of a listed impairment; (4) can return to his past relevant work; and (5) ifnot, whether he can perform other
work in the national economy, 20 C.F.R. §§404.1520(a)(4) and 416.920(a)(4). “The claimant has the burden of proof
for the first four steps, but at the final, fifth step the Commissioner bears the burden to prove thatthe claimant is able to
perform alternative work.” Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015).

2
 

After careful consideration of the entire record, the undersigned finds

that the claimant has the residual functional capacity to perform light

work as defined in 20 CFR [§§] 404.1567(b) and 416.967(b).

However, he is limited to frequent crawling, crouching, and kneeling;

occasional reaching overhead with the upper extremities, balancing,

stooping, and climbing ramps and stairs; and no climbing of ladders,

ropes, or scaffolds. He cannot work around extremes of cold,

vibration, respiratory irritants, or hazards.
(R. 83.) Given such a residual functional capacity, and after considering testimony from a vocational
expert, the Law Judge determined that Mr. Vass is unable to perform any of his past relevant work.
(R. 85.) However, the Law Judge found that Mr. Vass retains sufficient functional capacity to
perform other work roles existing in significant number in the national economy. (R. 86.)
Accordingly, the Law Judge concluded that Mr. Vass is not disabled and that he is not entitled to
benefits under either federal program. See generally 20 C.F.R. §§ 404.1520(g) and 416.920(g).
Thereafter, the Appeals Council denied Mr. Vass’s request for review on the basis of new evidence
and adopted the Law Judge’s opinion as the final decision of the Commissioner. (R. 1.) Having
exhausted all available administrative remedies, Mr. Vass has now appealed to this court.

As previously noted, the court referred the case to a magistrate judge for a report setting forth
findings of fact, conclusions of law, and a recommended disposition. In his report, the magistrate
judge recommended that the court affirm the final decision of the Commissioner denying the
plaintiff's claims under both federal programs. Succinctly stated, the magistrate judge determined
that substantial evidence supports the Law Judge’s decision in all relevant respects and that the
Appeals Council did not err in denying Mr. Vass’s request for review.

In his objections to the report and recommendation, Mr. Vass argues, among other points, that
the Law Judge failed to adequately assess his subjective complaints of pain and related limitations,
and that the Law Judge erred in determining his residual functional capacity (“RFC”). After

reviewing the record and considering the parties’ arguments, the court finds “good cause” to remand

the case to the Commissioner for further development and consideration. See 42 U.S.C. § 405(g).
3
Case 7:19-cv-00238-GEC-RSB Document 20 Filed 10/02/20 Page 4of9 Pageid#: 1264

 

The record reveals that Mr. Vass has a lengthy history of treatment for back and neck pain.
MRI studies performed in 2014 revealed disc disease throughout the cervical spine, foraminal
encroachment at each cervical level, mild degenerative changes throughout the lumbar spine, and
moderate degenerative changes throughout the lower lumbar levels. (R. 686-87.) Mr. Vass was
diagnosed with degenerative disc disease, lumbago, lumbar radiculopathy, and myalgia. (Tr.
572-73.) In January of 2015, he began receiving regular treatment at Pain Centers of the Blue
Ridge. (R. 740.) The diagnostic assessment there included cervical and lumbar degenerative disc
disease/spondylosis, cervicothoracic pain, chronic lumbar pain, upper and lower extremity pain, and
chronic pain syndrome. (R. 740.) Mr. Vass was treated with a number of prescription pain
medications, including Oxycodone, Gabapentin, Amitriptyline, and Mobic. (R. 741, 743-44.)
However, he continued to struggle with pain despite being prescribed high dosages of such
medications. (R. 888.) Mr. Vass ultimately elected to proceed with surgical treatment. (R. 794.)

On August 11, 2016, Dr. Johnathan Carmouche performed several operative procedures,
including an anterior cervical discectomy and resection of posterior longitudinal ligament and spinal
cord decompression at C3-4 and C5-6. (R. 961.) Approximately two months later, Mr. Vass
sought emergency treatment for neck pain following an alleged assault. (R. 993.) Ata follow-up
examination in December of 2016, he continued to have “significant cervical and bilateral arm pain.”
(R. 900.} He also reported experiencing numbness and tingling in both arms and hands, as well as
radiating pain in his lower back. (R. 897.) A cervical x-ray revealed no evidence of an acute
fracture or dislocation, but a lumbar spine MRI showed multilevel disc degeneration and foraminal
disc herniation at LS-S1. (R. 900.) Mr. Vass continued to complain of constant and severe pain in
August of 2017, when he returned for a post-operative follow-up appointment. (R. 1081.) X-rays
of the cervical spine showed disc space loss at C7-T1, and the diagnostic assessment included
cervical degenerative disc disease and cervical radiculopathy due to stenosis. (R. 1085.)

4
Case 7:19-cv-00238-GEC-RSB Document 20 Filed 10/02/20 Page5of9 Pageid#: 1265

During the administrative hearing on October 24, 2017, Mr. Vass testified to ongoing back
and neck pain that affects his ability to stand. (R. 149.) He explained that he constantly alternates
between standing and sitting in an effort to alleviate the discomfort. (R. 149-51.) Mr. Vass further
testified that he has difficulty using his hands as a result of numbness and that he sometimes has to
rest during the day. (R. 151, 157.)

In assessing Mr. Vass’s physical pain and numbness as part of the RFC determination, the
Law Judge found that his “medically determinable impairments could reasonably be expected to
cause the alleged symptoms.” (R. 84.) However, the Law Judge determined that Mr. Vass’s
statements concerning the intensity, persistence, and limiting effects of the symptoms were not
entirely credible. (R. 84.) In particular, the Law Judge found that “neither the objective findings in
evidence nor the claimant’s continuing activities support the severity of his current alleged
symptoms.” (R. 85.)

When a Law Judge assesses the credibility of a claimant’s statements about pain and related
functional limitations, the Law Judge is supposed to consider whether there are any conflicts or
inconsistencies in the evidence, 20 C.F.R. §§ 404.1529(c)(4) and 416.929(c)(4). Significantly,
however, the Law Judge “must build an accurate and logical bridge from the evidence to his
conclusion that [the claimant’s] testimony was not credible.” Brown v. Comm’r Soc. Sec. Admin.,
873 F.3d 251, 269 (4th Cir. 2017) (alteration in original) (internal quotation marks and citations

omitted). In Brown, the United States Court of Appeals for the Fourth Circuit remanded a case in

 

part because the Law Judge listed a claimant’s daily activities but did not acknowledge the limited
extent to which they were performed or explain how the activities showed that the claimant was
capable of full-time employment. Id. at 269-71. Upon review of the record, the court concludes

that the Law Judge committed the same error in this case.
Case 7:19-cv-00238-GEC-RSB Document 20 Filed 10/02/20 Page 6of9 Pageid#: 1266

 

In support of the adverse credibility determination, the Law Judge first found that Mr. Vass’s
allegations regarding the disabling effects of his back and neck pain were inconsistent with his
testimony regarding certain activities—namely, hunting and fishing. (R. 84.) The Law Judge noted
that such activities generally “require exertional effort” and that Mr. Vass “specifically indicated that
he had hunted 10 times last year, evidencing the ability to perform, at a minimum, light work.” (R.
84.) As was true in Brown, however, the Law Judge “did not acknowledge the limited extent of
those activities as described by [the claimant] or explain how those activities showed that he could

sustain a full-time job.” 873 F.3d at 269; see also Woods v. Berryhill, 888 F.3d 686, 694 (4th Cir.

 

2018) (‘An ALJ may not consider the type of activities a claimant can perform without also
considering the extent to which she can perform them.”) (citing Brown, supra), For instance, Mr.
Vass testified that he is unable to hunt as often as he could in the past, that he no longer has the
physical capacity to bow hunt, and that he cannot perform other hunting tasks, such as retrieval,
without assistance from others. (R. 159-60, 167.) Similarly, Mr. Vass testified that he only fished
twice within the previous year, that he is not comfortable boat fishing or bank fishing, and that he
“won’t get on a boat unless [he has} somebody with [him].” (R. 160, 167.)

The court agrees with Mr. Vass that the Law Judge’s assessment of his reported activities does
not comport with existing precedent. The Law Judge did not address the limited extent to which Mr.
Vass engaged in hunting and fishing, or explain how the sporadic activities translate into the ability to
perform light work. Mr. Vass correctly emphasizes that light work typically requires “a good deal of
walking or standing,” 20 C.F.R. §§ 404.1567(b) and 416.967(b), and the Law Judge did not elicit any
details about Mr. Vass’s hunting and fishing activities that would support an ability to perform light

work on a sustained basis. Thus, the Law Judge did not “build an accurate and logical bridge”

disability claims. Brown, 873 F.3d at 269 (internal quotation marks and citation omitted); see also

 

|
between Mr. Vass’s descriptions of these activities and the conclusion that they undermine his
6
 

Case 7:19-cv-00238-GEC-RSB Document 20 Filed 10/02/20 Page 7 of9 Pageid#: 1267

Carradine v. Barnhart, 360 F.3d 751, 755 (7th Cir. 2004) (concluding that the Law Judge improperly
“failed to consider the difference between a person’s being able to engage in sporadic physical
activities and her being able to work eight hours a day five consecutive days of the week”); Ross v.
Apfel, 218 F.3d 844, 849 (8th Cir. 2000) (emphasizing that an “ability to perform sporadic light
activities does not mean that the claimant is able to perform full time competitive work”); Lewis v.
Callahan, 125 F.3d 1436, 1441 (1th Cir. 1997) (holding that “participation in everyday activities of
short duration, such as housework or fishing,” does not disqualify a claimant from disability); Smith

v. Califano, 637 F.2d 968, 971 (3d Cir. 1981) (noting that “two sporadic occurrences such as hunting

 

might indicate merely that the claimant was partially functional on two days”).

The court is also constrained to conclude that the Law Judge improperly failed to address
clinical findings that could support Mr. Vass’s allegations of pain and associated limitations. See
Lewis v. Berryhill, 858 F.3d 868, 869 (4th Cir. 2017) (“An ALJ has the obligation to consider all
relevant medical evidence and cannot simply cherrypick facts that support a finding of nondisability
while ignoring evidence that points to a disability finding.”) (internal quotation marks and citation
omitted). For instance, the Law Judge cited to records from 2014 through 2016 indicating that Mr.
Vass exhibited a stable gait, intact motor function, and full strength in most muscle groups. (R. 84.)
However, other records from the same period indicate that Mr. Vass had an abnormal and antalgic
gait, that his lumbosacral spine exhibited tenderness on palpation and muscle spasms, that straight-leg
raising tests were positive at times, that he had limited passive motion and pain with extension, that a
lumbar facet loading test was positive bilaterally, and that he exhibited reduced range of motion in his
cervical spine and upper extremity weakness. (R. 608, 613, 618, 710, 714, 718, 720, 742, 745-47,
749-52, 794, 838, 841, 864, 882-94, 1010.) Four months after undergoing surgery, Mr. Vass was
found to still have “significant cervical and bilateral arm pain.” (R.900.) Likewise, he continued to
complain of pain and numbness at his one-year follow-up examination on August 30, 2017. (R.

7
Case 7:19-cv-00238-GEC-RSB Document 20 Filed 10/02/20 Page 8of9 Pageid#: 1268

1081.) Examination notes from that visit indicate that Mr. Vass appeared to be in distress, that range
of motion testing of the cervical spine elicited complaints of discomfort, and that Mr, Vass exhibited
lower back pain with flexion and extension. (R. 1084.) Pain management records from that same
year also indicate that Mr. Vass exhibited tenderness and reduced range of motion in his cervical
spine, in addition to lumbar spine tenderness. (R. 937-42.)

The court recognizes that it is the Law Judge’s responsibility to weigh the medical evidence,

resolve conflicts in the evidence, and decide questions of credibility. Hancock v. Astrue, 667 F.3d

 

470, 472 (4th Cir. 2012); Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990). However, because
the Law Judge did not address any of the clinical findings summarized above, the court is unable to
meaningfully review his determination that the objective evidence does not support the severity of
Mr. Vass’s alleged symptoms. See, e.g., Radford v. Colvin, 734 F.3d 288, 296 (4th Cir. 2013)
(“Given the depth and ambivalence of the medical record, the ALJ’s failure to adequately explain his
reasoning precludes this.Court and the district court from undertaking a meaningful review of [the

ALJ’s findings].”) (internal quotation marks and citation omitted); Rademaker_v. Saul, No.

 

1:20-cv-00036, 2020 U.S. Dist. LEXIS 169505, at *41 (N.D. Ohio Sept. 16, 2020) (‘Tt is well
established there is no requirement that the ALJ discuss each piece of evidence or limitation
considered. However, courts have not hesitated to remand where an ALJ selectively includes only
those portions of the medical evidence that places a claimant in a capable light, and fails to
acknowledge evidence that potentially supports a finding of disability.”) (citations omitted).

In short, the court is unable to conclude that the Law Judge applied correct legal standards in
evaluating Mr. Vass’s subjective allegations of pain and associated limitations, or that the Law
Judge’s credibility determination is supported by substantial evidence. Without an adequate
assessment of Mr. Vass’s subjective complaints, the court is also unable to determine whether
substantial evidence supports the Law Judge’s assessment of Mr. Vass’s residual functional capacity.

8
Case 7:19-cv-00238-GEC-RSB Document 20 Filed 10/02/20 Page9of9 Pageid#: 1269

See Carlos E. v. Saul, No. 7:18-cv-00337, 2019 U.S. Dist. LEXIS 158382, at *18 (W.D. Va. Sept. 17,

 

2019) (“As discussed above, on de novo review of the ALJ decision, the court finds that the ALJ did
not provide a sufficient basis for the court to conclude that the ALJ properly considered Carlos’s
subjective complaints. Without a proper assessment of Carlos’s subjective complaints, the court
cannot determine whether substantial evidence supports the ALJ’s assessment of his RFC.”),

For the reasons stated, the court finds good cause to remand this case to the Commissioner for
further development and consideration.” If the Commissioner is unable to decide the case in
plaintiff's favor on the basis of the existing record, the Commissioner will conduct a supplemental
administrative hearing at which both sides will be allowed to present additional evidence and
argument. An appropriate order of remand will be entered this day.

The Clerk is directed to send copies of this memorandum opinion to all counsel of record.

DATED: This 2nd day of October, 2020.

GAe, Cone

Senior United States District Judge

 

 

2 In light of the court’s decision to remand the case to the Commissioner, the court finds it unnecessary to
address Mr. Vass’s remaining claims of error, including his assertion that the Appeals Council erred in denying his request
for review on the basis of new evidence. On remand, Mr. Vass “will have an opportunity to present argument to the ALI
conceming the new evidence that is now part of the record,” Ledford v, Barnhart, 197 F. App’x 808, 812 (10th Cir.
2006) (finding a similar argument to be moot in light of the decision to remand the case to the Commissioner for
additional proceedings); see also Carlos E., 2019 U.S. Dist. LEXIS 158382, at *21 (finding it unnecessary to address new
evidence submitted to the Appeal Council in light of the decision to remand the case on other grounds). In any event, the
court notes that the new evidence indicates that Mr. Vass continued to seek treatment for pain and upper extremity
weakness, and that he was found to have decreased range of motion in his cervical spine and shoulders, as well as a limited
gait due to pain. (R. 9, 13.)

 

 

 
